Citation Nr: 1117970	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on January 12, 2010, which vacated a March 2008 Board decision and remanded the case for additional development.  The appeal initially arose from a May 2004 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for additional development in May 2010.  A February 2011 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 60 percent rating effective from November 19, 2002.  The Veteran's claim as to this matter has been fully resolved.  The requested development as to the remaining service connection claim has been completed and the issue was fully developed for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A current tinnitus disability is not shown by the evidence of record.


CONCLUSION OF LAW

A current tinnitus disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2003 and September 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the September 2006 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes private treatment reports, VA treatment and examination reports, and statements and testimony in support of the claim from the Veteran and his spouse.  A review of the record reveals that the Veteran's service treatment records could not be obtained and that they may have been lost due to fire.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Appropriate efforts to obtain alternative evidence in this case have been taken.  The Veteran's exposure to acoustic trauma during active service has been conceded.  The Veteran has identified no existing records pertinent to his claim requiring additional VA assistance.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the Veteran reported that he sustained a left ear injury when a fellow soldier "dropped the mortar shell in the bazooka before the officer gave the command to fire."  He also reported that he had fallen to the ground at the sound of the blast.  He recalled his left ear "was hurting bad and ached on the inside" and that he had been treated with "white pills" for five days.  His spouse testified that she first noticed problems with his hearing in 1947.  

VA and private treatment records are negative for complaint, treatment, or diagnosis of tinnitus.  On VA audiology examination in September 2001 the Veteran reported that during basic training a mortar shell exploded near him and that he subsequently experienced hearing loss and tinnitus for a week.  The examiner, in essence, noted he reported no present tinnitus.

In his November 2002 application for VA benefits the Veteran requested entitlement to service connection including for tinnitus onset in 1943.  In a February 2003 National Archives and Records Administration form he reported he had been treated for ringing in the ears from March 1943 to May 1943 during basic training.  

VA audiology examination reports dated in February 2007 and June 2007 noted the Veteran denied tinnitus.  On VA examination in June 2010 the Veteran reported he had experienced ringing in the left ear after a mortar shell was fired next to the left side of his head which also caused temporary hearing loss, ear pain, and redness to the face and ear.  He stated he had experienced tinnitus during service and for approximately 15 years after service.  The examiner noted that he did not report tinnitus on the day of examination and that he stated he had not had tinnitus since approximately 1965.  It was the examiner's opinion that it was not likely that the Veteran currently had tinnitus as a result of noise exposure during military service, but that it was at least as likely as not that his tinnitus which existed prior to 1965 was incurred as a result of service.

Based upon the evidence of record, the Board finds that a current tinnitus disability is not shown.  Although the Veteran is competent to give evidence about symptoms of tinnitus or ringing in the ears he experienced, he has reported he had not experienced such symptoms since 1965.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no evidence, however, of tinnitus or symptoms of tinnitus manifest to any degree during the course of this appeal.  Therefore, the Board finds that entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


